DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Claims 46,47,49,50,54-56 and 58 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected invention, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on May 18, 2022.
Applicant’s election without traverse of Group I, claims 1-9,11-13,16,20,22,29,30,33,35-37 and 40 in the reply filed on May 18, 2022 is acknowledged.

Drawings
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, a niche formed in an external surface thereof, and an outlet formed within said niche, said niche is non-circular, and wherein said niche has an area that is at least 10 times larger than an area of said outlet, must be shown or the feature(s) canceled from claims 33, 35 and 36.  No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-4, 9, 11, 12, 13, 20 and 40 are rejected under 35 U.S.C. 103 as being unpatentable over Boice, Jr. ‘156 in view of Golan et al ‘010.
As to claim 1, Boice, Jr. ‘156 discloses a method of irrigation comprising supplying water, col. 4 lines 18-28 and Figs. 1 and 2 to an inclined irrigation pipe 18, Figs. 1 and 2 provided with a plurality of drippers 19, see Fig. 2; and a stabilizing water pressure within the inclined irrigation pipe by at least one pressure stabilizer 14, except for the water pressure at the highest level of inclination would be at most 200 cm H2O and the water stabilizer configured such that the water pressure varies along a length of the inclined irrigation pipe by no more than 50%.  Golan et al ‘010 discloses drip irrigation system comprising a distribution pipe adapted to operate under hydraulic head of up to 2-3m H2O, see col. 4, lines 44-47 and col. 7, lines 17-19, and pressure sensors(i.e. water pressure stabilizers) 76/78, see Figs. 1 and 2, which indicates the system to raise or lower the water pressure depending on the water pressure readings, see col. 6, lines 31-33.  It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention for the water pressure at the highest level of inclination would be at most 200 cm H2O and the water stabilizer configured such that the water pressure varies along a length of the inclined irrigation pipe by no more than 50%, in the irrigation system of Boice, Jr. ‘156, since Golan et al ‘010 teaches that the raising and lowering of the water pressure is dependent on the pressure stabilizers and maintains the pressure at most to 2m(i.e. 200cm) H2O and such that the pressure varies along a length of the inclined irrigation pipe by no more than 50%, i.e. 2-3m H2O.  Such an arrangement would provide even distribution of water along the inclined irrigation pipe in Boice, Jr. ‘156.
As to claim 2, Boice, Jr. ‘156, discloses that the header 25 from each tank 14 feeds a plurality of hoses 18 through valves 24. The number of hoses depends primarily on the topography but other factors are involved. The minimum header pressure 34 at all hoses at the header must be equal to or greater than the selected head pressure chosen for the system. Headers 25 may run downhill to serve a number of hoses 18, thereby increasing the pressure as a header loses elevation, which is acceptable so long as the pressure remains relatively low.  It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have the water pressure from about 5 cm H2O to 150 cm H2O at a highest level of the inclined irrigation pipe, since Boice, Jr. ‘156 teaches that water pressure at the headers must be equal to or greater than the selected head pressure chosen for the system, therefore, one having ordinary skill in the art would be capable of choosing the water pressure from about 5 cm H2O to 150 cm H2O at the header.
As to claim 3, Boice, Jr. ‘156 teaches a water distribution conduit 25.  
As to claim 4, Boice, Jr. ‘156 teaches the water pressure stabilizer 14 is connected to the water distribution conduit 25.  
As to claims 9 and 11, Boice, Jr. ‘156, discloses at least one pressure reducing device 31 mounted on the inclined irrigation pipe, and a plurality of pressure reducing devices mounted on the inclined irrigation pipe, a number which is less than the number of drippers.
As to claim 12, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention in the apparatus of Boice, Jr. ‘156, as modified by Golan et al ‘010, since water supplied to the drippers should allow water flow through the outlets without clogging them up.
As to claim 13, Golan et al ‘010, discloses an irrigation system with irrigation pipe being several 100 meters long with a diameter from 75-500mm, see col. 8, lines 29-30 and col. 4, line 48.  It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have irrigation pipe have a length of at least 100 meters and a diameter of at least 40 mm in the irrigation system of Boice, Jr. ‘156, as taught by Golan et al ‘010, since with such a modification the irrigation system can be spread out over large inclined terrains to irrigate a wide area.
As to claim 20, Boice, Jr. ‘156 teaches that the water supply is directly from a water source opened to an environment and is devoid of filtration, see well 12, Fig. 1.
As to claim 40,  Boice, Jr. ‘156 discloses that the irrigation hoses are laid on the sloping land following predetermined downhill paths to provide a downhill gradient to maintain a uniform water pressure and therefore a uniform water output at all points along the hose so that the irrigation system will provide a uniform discharge of water over the sloped land. The selected path of the hoses are selected to provide a gradient that will give a uniform pressure over the length of each hose to provide a uniform discharge of water from each of the discharge points.  It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have the irrigation pipe of Boice, Jr. ‘156, as modified by Golan et al ‘010, inclined at a slope that varies by no more than 20% along a length of the irrigation pipe, as long as the there is a uniform pressure  and uniform discharge provided from each of the discharge points, as taught by Boice, Jr. ‘156.

Allowable Subject Matter
Claims 5-8, 16, 22,29,30,33,35,36 and 37 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.  Diggs ‘436, Osborn ‘067 and Elmer ‘232 disclose irrigation systems with drip hoses.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to STEVEN J GANEY whose telephone number is (571)272-4899. The examiner can normally be reached M-F 9am-5:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Arthur Hall can be reached on (571)270-1814. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

STEVEN J. GANEY
Primary Examiner
Art Unit 3752



/STEVEN J GANEY/Primary Examiner, Art Unit 3752